ORDER
PER CURIAM.
Winston Bell (Bell) appeals from the judgment upon his conviction by a jury of first-degree murder, Section 565.020, RSMo 1994,1 and armed criminal action, Section 571.075, for which he was sen-fenced as a persistent offender to concurrent terms of life in prison without parole and life in prison. Bell claims the trial court erred in (1) allowing hearsay statements regarding prior abuse over his objections, (2) answering a question posed by the jury during deliberations without notifying counsel, (3) overruling objections and motions for mistrial when the court called a defense witness a “lying witness,” (4) allowing the State to strike an African-American venireperson, and (5) prohibiting testimony to rebut State testimony regarding prior incidents of abuse. We affirm.
We have reviewed the briefs of the parties, the legal file and the transcript. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 30.25(b).

. All further statutory references are to RSMo 1994 unless otherwise indicated.